DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 20 is dependent from canceled claim 17.  While not a claim 20 is treated as dependent from claim 14.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 14-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0116194 A1 to Fuchs et al. (hereinafter Fuchs). 
Regarding claim 14, Fuchs discloses a magnetic composition comprising 10 to 95% by weight of a soft magnetic powder (para [0007]), which overlaps the instantly claimed range of 90 to 95% by weight of a soft magnetic powder and 5 to 90% (remainder) of an elastomer matrix material (para [0007]-[0008]), which overlaps the instantly claimed range of 5 to 10% by weight of a polymer matrix material, each based on the mass of the composition, wherein the polymer matrix material comprises up to prima facie case of obviousness exists’.  It would also be obvious to control the amounts of magnetic powder and polyurethane to provide the desired combination of magnetic and mechanical properties (para [0006] and [0015]).
Fuchs further discloses wherein the thermoplastic polyurethane is composed of:
(i) an aliphatic, cycloaliphatic, araliphatic or aromatic diisocyanate (para [0027]),
(ii) at least one polyol (para [0027]) having a number average molecular weight in the range from 1200 to 2800 (para [0027]), which falls within the instantly claimed range of 500 to 8000 and an average functionality versus isocyanates of  greater than 2 (para [0027]), which overlaps the instantly claimed range of 1.8 to 2.3,
(iii) an antistatic additive (polysulfone, para [0041]),
(iv) optionally at least one catalyst (para [0075]),
(v) optionally low molecular chain extenders (para [0035]).  It is noted that the catalyst and low molecular chain extenders are optional and not required.
The claim contains the intended use limitation “wherein the composition is a composition for producing magnetic cores”. Note that the Fuchs composition overlaps the instantly claimed magnetic composition, as discussed above and is made claims 22-24.  Therefore, one of ordinary skill in the art would expect the Fuchs magnetic composition to be capable of the intended use, absent evidence to the contrary.

Regarding claim 15, Fuchs discloses the composition according to claim 14, wherein the polymer matrix material comprises 100% by weight of the thermoplastic polyurethane, when polyurethane is present as a single thermoplastic elastomer (Table 3).

Regarding claim 16, Fuchs discloses the composition according to claim 14, wherein the polymer matrix material is a blend of polyurethane and one or more of polyethylene (para [0032]), polypropylene (polyolefin, para [0032], such as polypropylene, para [0037]), polyester, polyether, polycarbonate, polyvinyl chloride, and acrylonitrile-butadiene-styrene copolymers (para [0032]).

Regarding claim 21, Fuchs discloses the composition according to claim 14, wherein the soft magnetic powder comprises at least one of carbonyl iron powder (para [0052]), Fe-Si and Fe-Si-Al (Table 4).

Regarding claim 22, Fuchs discloses a process for producing the composition according to claim 14, comprising

(b)    pressing the mixture of the soft magnetic powder and the polymer matrix material through a die (mold, para [0060]) to form strands by means of an extruder and cutting the strands into pellets (para [0063]).

Regarding claim 23, Fuchs discloses the process according to claim 22, wherein the melting of the polymer matrix material and the mixing of the soft magnetic powder and the melted polymer matrix material take place in the same apparatus (extruder, para [0063]).

Regarding claim 24, Fuchs discloses the process according to claim 22, wherein steps (a) and (b) are performed in one extruder (para [0063]).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of US 2005/0237254A1 to Kato et al. (hereinafter Kato). 
Regarding claim 25, Fuchs discloses the magnetic composition according to claim 14, having an overlapping composition and made by the same method, as discussed above, but does not expressly disclose wherein the magnetic composition has a tensile strength in the range of 0.5 to 50 MPa and a modulus of elasticity of 0.2 to 1 MPa.  However, see MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”...Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’. In the instant case, the Fuchs composition overlaps and is made by the same method, as discussed above.  Therefore, one of ordinary skill in the art would expect the Fuchs material to have at 
Fuchs does not expressly disclose that the magnetic material is a magnetic core. 
However, Kato does teach a magnetic core made of 60 to 95 wt% (para [0021]) of a soft magnetic powder (para [0014]) and 5 to 40 wt% (para [0021]) of a polymer matrix material (para [0014]) comprising polyurethane (para [0020]) and wherein the magnetic core has a tensile strength in the range from 3.8 MPa (para [0026]), which falls within the instantly claimed range of 0.5 MPa to 50 MPa.
Fuchs teaches an overlapping magnetic material made by the instantly claimed method.  Kato teaches a magnetic core comprising an overlapping magnetic material with overlapping tensile strength. It would therefore be obvious to one of ordinary skill in the art that the Fuchs material could be used in a variety of devices, including but not limited to magnetic cores as set forth in Kato, absent evidence to the contrary. 

Regarding claim 26, Fuchs in view of Kato discloses the magnetic core according to claim 25.  Kato further discloses wherein the magnetic core is a magnetic core in a wireless loading station (radio transmitting/receiving system, para [0031]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Kato and further in view of US 2010/0001226 A1 to Aramaki et al. (hereinafter Aramaki).  
Regarding claim 27, Fuchs in view of Kato discloses a magnetic core according to claim 25. Fuchs further discloses wherein the soft magnetic powder has a mean 2/g.
However, Aramaki does teach a magnetic composition for a magnetic coil (para [0018] and [0049]) comprising soft magnetic particles and a binder (para [0017]) wherein the particles have a mean diameter of 0.3 to 3.0 µm (para [0020]) and a surface area of 0.4 to 1.2 m2/g (para [0021]), which overlaps the instantly claimed range of 0.2 to 2.5 m2/g.  See MPEP 2144.05(I), cited above.
It would be obvious to one of ordinary skill in the art to employ a soft magnetic powder with a surface area that at least overlaps the instantly claimed range of 0.2 to 2.5 m2/g to provide a powder with the desired magnetic properties, including but not limited to magnetic permeability (µ’) and magnetic loss (µ”) (Aramaki, para [0021]). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Kato and Aramaki and further in view of US 6344273 B1 to Satsu et al. (hereinafter Satsu).
Regarding claim 28, Fuchs in view of Kato and Aramaki discloses the magnetic core according to claim 27.  Fuchs further discloses wherein the soft magnetic powder comprises a protective coating (para [0008]).  Kato further teaches wherein the soft magnetic powder comprises an insulator coating (para [0012]).  However, neither expressly discloses wherein the soft magnetic powder is phosphated.
However, Satsu does teach a soft magnetic powder (col 3, ln 10-20) comprising a binder (col 4, ln 40-44) and a phosphating solution (col 4, ln 40-44) that forms an insulating coating on the soft magnetic powder (col 3, ln 65 – col 4, ln 5), 
It would be obvious to one of ordinary skill in the art to employ the insulating phosphate coating of Satsu as the protective, insulating coating of Fuchs/Kato/Aramaki and thereby provide a stable, corrosion resistant soft magnetic powder composition with improved performance  (Fuchs, para [0059]), Satsu, col 2, ln 16-24 and Kato, para [0028]).

Response to Arguments
Applicant's arguments filed 12/18/20, regarding the 112 rejection, have been fully considered but they are not persuasive. Claim 20 remains dependent from canceled claim 17.  Therefore, the 112(b) rejection of claim 20 stands.

Applicant's arguments filed 12/18/20, regarding Fuchs, have been fully considered but they are not persuasive. Applicant argues that Fuchs is limited to fluidic compositions that “may” flow and therefore is not capable of the intended use, “for producing magnetic cores”.  However, as previously discussed in the rejection above and the in advisory action, mailed 11/18/20, Fuchs teaches an overlapping composition comprising the same magnetic powders and overlapping magnetic powder loading in an overlapping amount of the same polyurethane.  Fuchs further discloses that the composition comprising the polymer and magnetic particles can be formed into shapes claims 22-24.  Para [0073] of Fuchs recites applying an external magnetic field to orient the particles as they exit the extruder.  The particles exit the extruder as a solid, molded material.  Also see para [0066] of Fuchs which states that the off-state performance, when no magnetic field is applied, is influenced by the base elastomer and the loading of the magnetic particles, with high particle content resulting in higher off-state stiffness.  Fuchs teaches polyurethane and overlapping particle loading.  This suggests that the cured Fuchs composition will maintain its stiffness and maintain its shape even when the magnetic field is off. The compositions overlap and are made by the same method.  Therefore, one of ordinary skill in the art would expect the Fuchs composition to be capable of the intended use limitation of being used “for producing magnetic cores”, absent evidence to the contrary.  Applicant has not provided such evidence.  
It is also noted that the intended use limitation “for producing magnetic cores” has been moved from the preamble to the end of the claim.  However, this is still an intended use limitation. The compositions overlap, contain overlapping powder loading in an overlapping amount of polyurethane and are made by the same methods.  Therefore, one of ordinary skill in the art would expect the Fuchs composition to be 
Applicant further argues that para [0060] and [0063] of Fuchs state that the composition can be formed into pellets.  Applicant argues that pellets are necessarily much smaller than a magnetic core and that a magnetic core must maintain its shape while a pellet is not required to maintain its shape.  No core sizes are claimed. Also note that instant claim 22, the method of making the composition of claim 14, expressly recites forming pellets. The pellets of the claim appear to be capable of the intended use. Applicant has not shown that the pellets of Fuchs, which overlap and are made by the same method are not capable of the intended use.  Neither do the claims state how the composition is used “for producing magnetic cores”.  As discussed above, Fuchs teaches the same magnetic materials in the same thermoplastic polyurethane and teaches overlapping amounts of both the magnetic powder and the thermoplastic polyurethane.  The term “magnetorheological” does not substantially alter the magnetic powder, the polyurethane or the amount of either.  Applicant has not provided evidence that the Fuchs composition, in sheet, pellet or complex form cannot be used “for producing magnetic cores”.  The overlapping Fuchs composition comprising an overlapping amount of thermoplastic polyurethane and overlapping soft magnetic particle loading of the same soft magnetic particles, formed into the desired shape by the same method is expected to perform in a similar manner, absent evidence to the contrary.  Applicant has not provided such evidence. As discussed above, Fuchs expressly states that the particles are locked into place in the cured/solidified polymer matrix (para [0010]) even in the off state, when the magnetic field is removed (the off-
Applicant further argues that even though the Fuchs ranges overlap, there must be a difference in the polymer and the polyurethane must be different.  However, applicant has not provided evidence to support this argument.  As discussed above in the rejection, Fuchs teaches an overlapping thermoplastic polyurethane. Applicant has not provided evidence that the overlapping Fuchs thermoplastic polyurethane is different. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a magnetic core) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claims 14-16 and 21-24 are drawn to a composition with the intended use limitation “for producing magnetic cores”. 
Applicant argues that the Fuchs composition will not maintain its shape.  As discussed above, the magnetic particles are aligned during curing and locked into place in a stiff molded/extruded body.  A stiff cured, molded/extruded body is not expected to change shape and is therefore deemed capable of use “for producing magnetic cores”.

Therefore, the 103 rejection of claims 14-16 and 21-24 as obvious over Fuchs stands. 

Applicant's arguments filed 12/18/20, regarding Fuchs in view of Prissok, have been fully considered. Applicant argues that the word “antistatic” never appears in the disclosure of Fuchs and argues that the examiner has provided no evidence that polysulfone is an art recognized antistatic agent for thermoplastic polyurethane. See US 2002/0103273 A1 to Inagaki et al. (cited in the prior Office Action, mailed 8/19/20), which teaches polysulfone as an antistatic agent [para [0140] for resins such as polyurethane (para [0082]). However, while it may be obvious to one of ordinary skill in 
Therefore the 103 rejection of claim 20 as obvious over Fuchs in view of Prissok has been withdrawn. 

Applicant's arguments filed 12/18/20, regarding Fuchs in view of Kato have been fully considered but they are not persuasive. Applicant again argues that nothing in the Fuchs reference suggests that the compositions therein are capable of being used as a magnetic core and that the formation of pellets is not an indication of possible use in a magnetic core.  As discussed above, Fuchs teaches solid, cured bodies (films, pellets and other complex shapes) comprising the same soft magnetic powders with overlapping powder loading, overlapping amounts of the same thermoplastic polyurethane, made by the same molding and extrusion methods.  Therefore, one of ordinary skill in the art would expect the Fuchs composition to be capable of use in magnetic cores, absent evidence to the contrary.  Applicant has argued but has not provided such evidence.
Therefore, the 103 rejection of claims 25 and 26 as obvious over Fuchs in view of Kato stands. 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Fuchs, teaches an overlapping composition but does not teach or suggest an ethylmethylimidazole ethyl sulfate anti-static agent. A review of the prior art does not suggest modifying Fuchs by replacing polysulfone with ethylmethylimidazole ethyl sulfate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2002/0103273 A1 to Inagaki et al. (teaches polysulfone as an antistatic agent, para [0140] for resins such as polyurethane (para [0082]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Matthew E. Hoban/Primary Examiner, Art Unit 1734